BROSKY, Judge,
concurring:
I concur and write to correct what I perceive to be a misstatement regarding the grounds that will support a conclusion that a sentence was excessive.
Appellant raises an issue of excessiveness of sentence. The majority faults appellant for not alleging an impermissible factor considered by the sentencing judge. While the consideration by the sentencing judge of an impermissible factor is grounds for this Court to require resentencing,1 this is not the only way this remedy can be indicated. A sentence can also, simply, be excessive. See Commonwealth v. Campolei, 284 Pa.Super. 291, 292, 425 A.2d 818, 822 (1981). As I read appellant’s brief this is exactly what he is arguing. Since I find his argument to be without merit, I join the majority in its rejection of it, but on different grounds.

. See, for example, Commonwealth v. Calvert, 463 Pa. 211, 344 A.2d 797 (1975).